             Case 2:18-cv-01387-JLR Document 36
                                             35 Filed 04/17/20
                                                      04/08/20 Page 1 of 3




 1                                                                District Judge James L. Robart
 2
 3
 4
 5
                         UNITED STATES DISTRICT COURT FOR THE
 6
                           WESTERN DISTRICT OF WASHINGTON
 7                                   AT SEATTLE
 8
 9 SEA SHEPHERD LEGAL,
                                                      Case No. C18-1387 JLR
10
                                Plaintiff,            JOINT STATUS REPORT AND
11                                                    ORDER
                         v.
12
13 DEPARTMENT OF THE INTERIOR,
14
                                Defendant.
15
16         Plaintiff SEA SHEPHERD LEGAL (“SSL”) filed the above-captioned lawsuit
17 under the Freedom of Information Act (“FOIA”) against Defendant U.S. DEPARTMENT
18 OF THE INTERIOR (“DOI”), seeking disclosure of certain documents. The parties
19 provide this status report pursuant to the Court’s March 25, 2020 order. Dkt. No. 35.
20         In January, DOI produced to SSL the non-exempt documents that had been sent
21 out for consultation to another agency. On April 1, 2020, the parties conferred about
22 issues that SSL identified after reviewing DOI’s record production. As a result, DOI will
23 produce on or before April 17, 2020 eighteen records that had inadvertently not been
24 included in DOI’s previous production. DOI also anticipates producing by that date a
25 Vaughn Index for the narrowed production of records agreed upon by the parties last
26 summer.
27         At this time, the parties anticipate that, apart from attorneys’ fees and costs, these
28 are the last substantive issue to be addressed regarding SSL’s FOIA claims.


     STIPULATED MOTION                                                 UNITED STATES ATTORNEY
     C18-1387 JLR - 1                                                  700 STEWART STREET, SUITE 5220
                                                                        SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
              Case 2:18-cv-01387-JLR Document 36
                                              35 Filed 04/17/20
                                                       04/08/20 Page 2 of 3




 1          For good cause, the parties respectfully request that they be allowed to submit a
 2 joint status report within the next 60 days. If at any time in the next 60 days it becomes
 3 apparent that resolution between the parties is not feasible, the parties will submit a joint
 4 briefing schedule to the Court.
 5 SO STIPULATED.
 6 Dated this 8th day of April, 2020.
 7                                    s/  Brett W. Sommermeyer
 8                                    BRETT W. SOMMERMEYER, WSBA # 30003
 9                                      s/  Catherine E. Pruett
10                                      CATHERINE E. PRUETT, WSBA # 35140
11                                      SEA SHEPHERD LEGAL
12                                      226 Eastlake Avenue East, No. 108
                                        Seattle, WA 98102
13                                      Phone: (206) 504-1600
14                                      Email: brett@seashepherdlegal.org
                                        Email: catherine@seashepherdlegal.org
15
16                                      Attorneys for Plaintiff
17 SO STIPULATED.
18 Dated this 8th day of April, 2020.
19
                                        BRIAN T. MORAN
20                                      United States Attorney
21
                                         s/ Michelle R. Lambert
22                                      MICHELLE R. LAMBERT, NY # 4666657
23                                      Assistant United States Attorney
                                        United States Attorney’s Office
24                                      1201 Pacific Avenue, Suite 700
25                                      Tacoma, Washington 98402
                                        Phone: 253-428-3824
26                                      Email: michelle.lambert@usdoj.gov
27
                                        Attorneys for Defendant
28


     STIPULATED MOTION                                                UNITED STATES ATTORNEY
     C18-1387 JLR - 2                                                 700 STEWART STREET, SUITE 5220
                                                                       SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
            Case 2:18-cv-01387-JLR Document 36
                                            35 Filed 04/17/20
                                                     04/08/20 Page 3 of 3




1
                                   ORDER
2
3         IT IS SO ORDERED.
4
5         Dated this 17th day of April, 2020.

6
7
                                     A
                                     JAMES L. ROBART
8                                    United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     STIPULATED MOTION                                              UNITED STATES ATTORNEY
     C18-1387 JLR - 3                                               700 STEWART STREET, SUITE 5220
                                                                     SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
